DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application filed 26 May 21. 
The applicant's claim for benefit of DE 102020209999.5, Germany filed 6 August 20 has been received and acknowledged.
Claims 1-9 are currently pending and have been examined.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 9 recites “set the bid price and the ask price are set according to the bonding curve and the equation of motion.”  There seems to be an extra word (‘set’) in  the limitation “set the bid price and the ask price are set  according to.. …”  .  Appropriate correction is required.
Examiner further notes that the spelling variations of the word “model” are not used consistently through the claims. For consistency, Applicant is requested to use the U.S. spelling of “modeling” and “modeled” in the recitation of the claims. 





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings are objected to under 37 CFR 1.83(a) because they fail to show “bonding curve,” “mechanical oscillation system,” and “ equation of motion” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1, 8, and 9 are directed to a computer based method & system respectively, that performs  “…modeling a mechanical oscillation system in such a way that a bid price of the cryptocurrency corresponds to a first body of the oscillation system and an ask price of the cryptocurrency corresponds to a second body of the oscillation system; ……….; and  setting the bid price and the ask price are set according to the bonding curve and the equation of motion….”    
models a mechanical oscillation system in such a way that a bid price of the cryptocurrency corresponds to a first body of the oscillation system and an ask price of the cryptocurrency corresponds to a second body of the oscillation system   based on user selection/design choice and describing the oscillation system using an equation of motion; and setting the bid price and the ask price are set according to the bonding curve and the equation of motion
Further, there is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a “black box” that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). Claims depending from Claims 1, 8, and 9  are rejected because of their dependency on rejected claims and for the same rational as noted above. (See also MPEP 2161.011)


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with 35 U.S.C. 112, second paragraph, informalities.  Accordingly, the following is merely a list of some of the numerous 35 U.S.C. 112 informalities currently in the claims.  The applicant is requested to amend the claims in light of the examples below to bring the claims into conformance with 35 U.S.C. 112, second paragraph.
For example, Claims 1, 8, and 9 recite “ desired properties” and “modeling…in such a way that” . Claims 2, 3, 5, 6,  and 7 also recite “ modeled/modelled in such a way that.” Claim 4 recite “taking … into account”. 
The term “desired” indicates a subjective and relative term that is user-specific. As such the metes and bounds of the claim are unclear.  Examiner will interpret as a user design choice. 
The phrases “modeling .. in such a way that” “taking .. into account” are imply a user designed creation/adjustment of a model which tweaks variables/specific conditions in order to achieve an intended result. However, neither the specific tweaks, the variables, the models or the results are actually specified. The recited limitations are general concepts related to a model based on known oscillation and with an intended use. As such the metes and bounds of the claim are unclear. Examiner will interpret as a user designed variations to general conceptual models and related ideas used in financial/trading environment.
Further the claims recite undefined models and variables. Examples of undefined variables includes: 
Claim 1, 8, 9 recite  “ modeling… a mechanical oscillation system” and “equation of motion”
Claim 2 recites ”linear spring,” “first body,” “second body,” “stiffness”
Claim 3 recites “ a rigid link,” “predefined length” 
Claim 4 recites “attenuation,” “ friction,” “ higher order losses”
Claim 5 recites “impulse”
 
These terms have not been defined in the original disclosure nor in the recited claims. The recited limitations are general concepts related to a model based on oscillation. As recited the claims do not specify a specific model, or variables or results. As such, the metes and bounds of the claim are unclear. Examiner will interpret as general conceptual models related to conventional use of oscillation/physical models and related ideas as used in financial/trading environment (See Specification. 
Claim 2 recites “the spring.”  There is no antecedent basis for “the spring.” Claim 3 recites “ the link.” There is no antecedent basis for “the link.” Appropriate correction is respectfully required. 
Claims 2-7 are rejected based on their dependency on a rejected independent claim. 
Claim 9 recites “a device.”  It is noted that the plain meaning of device includes both hardware and software or a combination of both.  Claim 9 does not recite any components; nor does the specification define device. As such, the metes and bounds of the claim are unclear. Examiner will interpret as a combination of both hardware and software. Appropriate clarification is respectfully required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both 
(1)  In the instant case, the claims are directed towards a method, non-transitory computer readable, and the system of controlling a cryptocurrency. In the instant case, Claims 1-7 is/are directed to a process. Claim 9 is/are directed to a device/apparatus. Claim 8 is/are directed to a non-transitory computer readable medium.
(2a) Prong 1: Controlling a cryptocurrency using a model is categorized in/akin to the abstract idea subject matter grouping of: (Mathematical concepts and methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1. A method for controlling a cryptocurrency, comprising the following steps: 

selecting a bonding curve with desired properties; 
modeling a mechanical oscillation system in such a way that a bid price of the cryptocurrency corresponds to a first body of the oscillation system and an ask price of the cryptocurrency corresponds to a second body of the oscillation system; 
describing the oscillation system using an equation of motion; and 
setting the bid price and the ask price are set according to the bonding curve and the equation of motion.  

8. A …. perform the following steps: 
selecting a bonding curve with desired properties; 
modeling a mechanical oscillation system in such a way that a bid price of the cryptocurrency corresponds to a first body of the oscillation system and an ask price of the cryptocurrency corresponds to a second body of the oscillation system; 
describing the oscillation system using an equation of motion; and 
setting the bid price and the ask price are set according to the bonding curve and the equation of motion.  
9. A … configured to control a cryptocurrency, comprising the …
select a bonding curve with desired properties; 
model a mechanical oscillation system in such a way that a bid price of the cryptocurrency corresponds to a first body of the oscillation system and an ask price of the cryptocurrency corresponds to a second body of the oscillation system; 
describe the oscillation system using an equation of motion; and 
set the bid price and the ask price are set according to the bonding curve and the equation of motion.

As stated above, this  abstract idea falls into the (b) subject matter grouping of: (Mathematical concepts and methods of organizing human activity) . 
Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of selecting …, modeling…, describing…, setting…  do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea (See MPEP 2106.05 (f) and (g)) 
(2b) As noted above,  Claims 1-7 is/are directed to a process. Claim 9 is/are directed to a device/apparatus. Claim 8 is/are directed to a non-transitory computer readable medium.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (device, non-transitory machine-readable memory medium, computer program, computer..  ) merely use a computer as a tool to perform an abstract idea (MPEP 2106.05 (f) ) (Specification, Pg1, L8-10, device, computer program, machine-readable memory medium) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
It is noted that dependent claim (2-7) introduces the additional elements of (wherein clauses which further define the modeling aspects and variables of the ‘oscillation system’ ). This element is not a practical application of the judicial exception because  the limitations further define the abstract idea and  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or (See MPEP 2106.05 (f)) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  additional elements of  (device, non-transitory machine-readable memory medium, computer program, computer..  ) are the generic computing elements used as a tool to perform an abstract idea (MPEP 2106.05 (f) ) (Specification, Pg1, L8-10, device, computer program, machine-readable memory medium)
Therefore, claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

Examiner note:  Examination has been conducted in view of the deficiencies noted above in the rejections under 35 USC 112 (a) and (b) and 35 USC 101. 














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



 Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0027281 A1, Kilroe et al. hereinafter referred to as Kilroe further in view of non-patent literature,  Stádník, Bohumil. (2014). Spring Oscillations within Financial Markets. Procedia - Social and Behavioral Sciences. 110. 10.1016/j.sbspro.2013.12.964.  hereinafter referred to as Stadnik further in view of Riady, Yos, “Bonding Curves Explained”  10 Nov 2018 (https://yos.io/2018/11/10/bonding-curves/) hereinafter referred to as  Riady. 

Claims 1, 8 and 9
Kilroe  discloses a method, non-transitory computer readable medium and  for controlling a cryptocurrency, comprising the following steps: 

selecting a bonding curve with desired properties; ( See at least Kilroe, [0177] token bonding, [0198] token bonding… [0204] forum owner selects one of the… bonding curves)

Kilroe further discloses the user ([0204] forum owner) choosing an asymptotic function to implement a localized token economy and setting of prices based on the bonding curve and preferences  ( Fig. 10-11, bonding curves; [0204-0207])  . 

Kilroe does not directly disclose the use of
….mechanical oscillation system….. 
describing the oscillation system using an equation of motion; and
 The use of mechanical modelling techniques and use of equation of motion in finance is known as disclosed by Stadnik (See generally ‘spring oscillations’; pg 1178 equation (1) describing damped oscillation movements). As such, it would be obvious for one of ordinary skill int the art at the time of filing to combine  the invention of Kilroe with the known models of Stadnik. One would be motivated to do so in order to substitute one set of known models/functions for another. ( MPEP 2106.44)

Kilroe does not directly disclose the following, however Riady teaches:
modeling a mechanical oscillation system in such a way that a bid price of the cryptocurrency corresponds to a first body of the oscillation system and an ask price of the cryptocurrency corresponds to a second body of the oscillation system;  ( See at least Riady, customize model… 2. Continuous Organizations.. the curve has separate buy and sell curves…)
setting the bid price and the ask price are set according to the bonding curve, and the equation of motion.  ( See at least Riady, Building custom bonding curves… you can use your own formulas to create your own bonding curve… )

The Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Kilroe discloses a method of managing cryptocurrency including model selection. Stadnik  teaches the use of mechanical modeling systems in financial modeling. Riady discloses a method and system of customizing bond curves for setting prices. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. the management of cryptocurrency including selecting models such as mechanical models to customize bond curves to setting prices).  As such the claimed invention is obvious over Kilroe / Stadnik/ Riady.


Claims 2 - 7
Kilroe Stadnik, and Riady and  disclose the invention as claimed above in Claim 1. 
Kilroe does not directly disclose the following user designed specific variations in the modeling variables as recited below; 
	 
2. The method as recited in claim 1, 
wherein: the oscillation system is modeled in such a way that a linear spring connects the first body to the second body, and the equation of motion includes a predefined stiffness of the spring.  

3. The method as recited in claim 2, 
wherein: the oscillation system is modeled in such a way that the spring connects the bodies via a rigid link, and the equation of motion includes a predefined length of the link.  

4. The method as recited in claim 1,
 wherein: the oscillation system is modelled taking attenuation into account, or 102409412.110the oscillation system is modelled taking friction into account, or the oscillation system is modelled taking higher-order losses into account.  

5. The method as recited in claim 1, 
wherein: the oscillation system is modeled in such a way that an impulse is exerted on the first body from a direction of the second body before or after a purchase of the cryptocurrency at the bid price, or the oscillation system is modeled in such a way that an impulse is exerted on the second body from a direction of the first body before or after a sale of the cryptocurrency at the ask price.  

6. The method as recited in claim 5, 
wherein: the oscillation system is modelled in such a way that the impulse has a magnitude corresponding to a purchase or sale volume.  

7. The method as recited in claim 1,
 wherein: the oscillation system is modeled in such a way that the first body is placed at a greater distance from the second body before or after a purchase of the cryptocurrency at the bid price, or the oscillation system is modeled in such a way that the second body is placed at a greater distance from the first body before or after a sale of the cryptocurrency at the ask price.  

However, as noted above, the use of mechanical modelling techniques and use of equation of motion in finance is known as disclosed by Stadnik (See generally ‘spring oscillations’; pg 1178 equation (1) describing damped oscillation movements). 

		Stadnik   (pg 1178-1182) further teaches user modification various concepts and variables to design/customize models (including mass inertia, mechanical forces, mechanical damping, feedback, etc). 
As such, it would be obvious for one of ordinary skill in the art at the time of filing to combine  the invention of Kilroe with the known models of Stadnik. One would be motivated to do so in order to substitute one set of known models/functions for another. ( MPEP 2106.44)
KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Kilroe discloses a method of managing cryptocurrency including model selection. Stadnik  teaches the use of mechanical modeling systems in financial modeling. Riady discloses a method and system of customizing bond curves for setting prices. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. the management of cryptocurrency including selecting and customizing models such as mechanical models based on user preferences and user design choice).  As such the claimed invention is obvious over Kilroe / Stadnik/ Riady.




Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691